Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 20130056703 A1; cited in IDS; hereinafter “Elian”) in view of Walsh et al (US 20060155486 A1; cited in IDS; hereinafter “Walsh”) and ANDOH (US 20180195947 A1; cited in IDS).

	Regarding claim 1, Elian teaches a sensor device (i.e., “an electronic device including a sensor”; see [0001]; “semiconductor chips 30”; see [0058]) comprising:
a gas sensor (i.e., “graphene layer 2”) disposed on a first substrate (i.e., “substrate 1”; see [0029]), the gas sensor being configured to measure first sensor data points and second sensor data points (i.e., “the variations of the electric conductivity or resistance sensed by the electrical contacts 11 may directly be measured and, if desired, processed by the integrated circuit”; see [0048]; “report the presence of and the concentration of specific gases”; see [0015]);
a heating element disposed within the first substrate (i.e., “the substrate 1 may comprise a heater and/or a temperature receiving element”; see [0048]), wherein the gas sensor overlaps the heating element (see FIG. 1B, showing graphene layer 2 overlapping substrate 1 which contains the heater; see [0048]);
a processor operatively coupled to the gas sensor and the heating element (i.e., “microprocessors”; see [0022]; “the integrated circuit in the semiconductor chip 30 may be configured to have enhanced functionality such as processor functionality, logic functionality, memory functionality, etc.”; see [0099]); and
a memory (i.e., “the integrated circuit in the semiconductor chip 30 may be configured to have enhanced functionality such as processor functionality, logic functionality, memory functionality, etc.”; see [0099]) 



	Elian does not explicitly disclose (see the underlined):
the memory storing a program to be executed by the processor, the program comprising instructions for performing the following steps in real-time,
recording first resistance values and second resistance values of the heating element,
adjusting the second sensor data points using the first sensor data points, the first resistance values, and the second resistance values to obtain corrected sensor data points, and
determining sensed values from the corrected sensor data points.
	But Walsh teaches:
recording first temperature values and second temperature values (i.e., “past variations in temperature… Thus, models of the following form are sought:                                 
                                    R
                                    -
                                    
                                        
                                            R
                                        
                                        -
                                    
                                    =
                                    k
                                    (
                                    T
                                    -
                                    
                                        
                                            T
                                        
                                        -
                                    
                                    )
                                
                            ”; see [0254]) ,
adjusting the second sensor data points (i.e., “the corrected R”) using the first sensor data points, the first temperature values, and the second temperature values to obtain corrected sensor data points (i.e., “The corrected R can be obtained by subtracting                                 
                                    k
                                    (
                                    T
                                    -
                                    
                                        
                                            T
                                        
                                        -
                                    
                                    )
                                
                             from                                 
                                    
                                        
                                            R
                                        
                                        -
                                    
                                
                            ”; see 0254]), and
determining sensed values from the corrected sensor data points (i.e., “The measurement of the gas concentrations using chemo-electro-active materials can be based on the change in AC impedances of the materials in response to the concentration of adsorbed gas molecules at their surfaces, or can be based on, for example, capacitance, voltage, current, resistance or temperature differential”; see [0094]).
	 And ANDOH teaches:
calculating  a heater temperature from a heater resistance value (i.e., “there is a constant relationship between the temperature of the heater part 22 and the heater resistance RH. Accordingly, it is possible to calculate the temperature of the heater part 22 on the basis of the detected heater resistance RH”; see [0046]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Elian in view of Walsh and ANDOH, by using the heater resistance values as a surrogate for the sensor temperature, to configure the memory for storing a program to be executed by the processor, the program comprising instructions for performing the following steps in real-time, recording first resistance values and second resistance values of the heating element, adjusting the second sensor data points using the first sensor data points, the first resistance values, and the second resistance values to obtain corrected sensor data points, and determining sensed values from the corrected sensor data points, as claimed. The motivation would be to compensating for the variations in gas sensor response (e.g., resistance) due to temperature variations (see Walsh [0254]).

	Regarding claim 2, Elian further teaches:
wherein the gas sensor comprises graphene (i.e., “graphene layer 2”; see [0029]).

	Regarding claim 3, Elian further teaches:
wherein the gas sensor is a resistive gas sensor (i.e., “The operational principle of the graphene sensor devices described below is based on changes in their electrical conductivity (or resistance) due to substances absorbed on the surface of the graphene layer 2 extending below the plastic material 3”; see [0039]).

	Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Elian does not explicitly disclose:
wherein the gas sensor is a capacitive gas sensor.
	But Walsh further teaches:
a capacitive gas sensor (i.e., “The measurement of the gas concentrations using chemo-electro-active materials can be based on the change in AC impedances of the materials in response to the concentration of adsorbed gas molecules at their surfaces, or can be based on, for example, capacitance, voltage, current, resistance or temperature differential”; see [0060]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt a capacitive gas sensor as claimed. The motivation would be to use a capacitive gas sensor material for its predictable sensor response to gas concentration.

3.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elian in view of Walsh, ANDOH, and Sohn et al. (“Characterisation of humidity dependence of a metal oxide semiconductor sensor array using partial least squares” Sensors and Actuators B 131 (2008) 230–235; hereinafter “Sohn”).

	Regarding claim 5, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Elian does not explicitly disclose:
a reference sensor disposed on the first substrate and adjacent to the gas sensor, the reference sensor being configured to measure first reference sensor data points and second reference sensor data points, wherein the program comprises further instructions for using the first reference sensor data points and the second reference sensor data points when adjusting the second sensor data points.
	But Sohn teaches:
a reference sensor (i.e., “digital sensor… to measure the temperature and humidity”), the reference sensor being configured to measure first reference sensor data points and second reference sensor data points (i.e., “were monitored and stored”; see p. 231, col. 1, sec. 2.1, ¶ 2),
for using the first reference sensor data points and the second reference sensor data points when adjusting the second sensor data points (i.e., “determine coefficients due to humidity variations in samples for an electronic nose equipped with 12 MOS sensors, using statistical regression models and partial least squares (PLS). These coefficients and subsequent mathematical relative humidity compensation model were then used to eliminate variations in electronic nose response data”; see p. 231, col. 1, ¶ 5).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Elian in view of Walsh and ANDOH, further in view of Sohn, by incorporating a reference sensor disposed on the first substrate and adjacent to the gas sensor, the reference sensor being configured to measure first reference sensor data points and second reference sensor data points, wherein the program comprises further instructions for using the first reference sensor data points (i.e., for determining model coefficients) and the second reference sensor data points (i.e., for applying the model of compensation) when adjusting the second sensor data points, as claimed. The motivation would be to compensate for humidity (see Sohn, Abstract).

	Regarding claim 6, the claim recites analogous substantive further limitations as claim 5 in which a reference sensor is replaced with an environmental sensor, and is rejected using the same teachings. Note that the “digital sensor… to measure the temperature and humidity” of Sohn corresponds to the environmental sensor of the claim.

	Regarding claim 7, as a result of modification applied to claim 6 above, Elian in view of Walsh, ANDOH, and Sohn further teaches:
wherein the environmental sensor is a humidity sensor (i.e., “digital sensor… to measure the temperature and humidity”; see Sohn, p. 231, col. 1, sec. 2.1, ¶ 2).

	Regarding claims 8 and 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Elian does not explicitly disclose:
wherein the environmental sensor is disposed on the first substrate (claim 8).
wherein the environmental sensor is disposed on a second substrate (claim 9).
	However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the environmental sensor on the first substrate or a second substrate as claimed, as a matter of a design choice among limited known variations of placing the environmental sensor closer to the gas sensor (e.g., using the same substrate to save space, or using separate substrates to modularize components).

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elian in view of Walsh, ANDOH, and BERGSTROM et al. (EP 3144669 A1, hereinafter “BERGSTROM”).

	Regarding claim 10, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 Elian does not explicitly disclose:
wherein the processor is an application-specific integrated circuit (ASIC) and is disposed on the second substrate.
	But BERGSTROM teaches:
including an ASIC coupled to a gas sensor (i.e., “One may consider this single gas sensor as an emulation of an array of gas sensors with a single MOX sense element and a signal conditioning ASIC”; see [0014] and FIG. 3 showing a signal conditioning circuit 5 coupled to a sensing element 4). 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Elian in view of Walsh and ANDOH, further in view of BERGSTROM, by providing the processor which is an application-specific integrated circuit (ASIC) disposed on the second substrate, as claimed. The motivation would be to reduce the chip area and precisely adapt its function to a special task (see BERGSTROM [0015]).
	
Allowable Subject Matter
5.	Claims 12-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 12-16, the closest prior art of record fails to teach the features of claim 12: “determining, in real-time, a correlation between the first sensor data points and the first resistance values by performing real-time regression analysis, the correlation comprising a set of correlation coefficients obtained from the real-time regression analysis,”  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Walsh teaches modifying a k value adaptively with an exponential forgetting time in real-time (see [0255]). However, the adaptive modification is fundamentally different from a regression analysis known in the art. Also, Walsh is about modifying the k value for correlation between sensor response and temperature. There is no teaching or suggestion for “determining, in real-time, a correlation between the first sensor data points and the first resistance values by performing real-time regression analysis” as claimed.

Regarding claims 17-20, the closest prior art of record fails to teach the features of claim 17: “determining, in real-time, a correlation between the first sensor data points and the first resistance values by performing real-time regression analysis, the correlation comprising a set of correlation coefficients obtained from the real-time regression analysis,”  in combination with the rest of the claim limitations as claimed and defined by the Applicant. The analysis of claim 12 above is similarly applied here.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the closest prior art of record fails to teach the features: “wherein the program further comprises instructions for performing, in real-time, determining a correlation between the first sensor data points and the first resistance values by performing real-time regression analysis, the correlation comprising a set of correlation coefficients obtained from the real-time regression analysis, and wherein adjusting the second sensor data points comprises adjusting the second sensor data points using the correlation and the second sensor data points,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. The analysis of claim 12 above is similarly applied here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857